Citation Nr: 0915274	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to permanency of a 100 percent disability rating 
for Meniere's Syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from June 1994 to May 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In December 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on her part, is required.


REMAND

The Veteran contends that her service-connected Meniere's 
Syndrome is permanent and unlikely to improve.  As a result 
she argues that entitlement to permanency of the 100 percent 
disability rating for Meniere's Syndrome is warranted.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b).  Full 
consideration must be given to unusual physical or mental 
defects in individual cases.  38 C.F.R. § 4.15.  Once 
permanence is established, a Veteran need not undergo further 
VA examinations in order to retain his total disability 
rating for the permanent disability.  38 C.F.R. § 
3.327(b)(2)(iii).

In June 2006, the Veteran was awarded a 100 percent 
disability rating for Meniere's Syndrome, effective May 25, 
2004.  A VA examination was conducted in July 2006, but the 
report failed to offer a prognosis or, an opinion as to the 
permanency and likeliness of improvement of her Meniere's 
Syndrome.  Furthermore, the July 2006 VA examiner indicated 
that the Veteran should be further evaluated by a neuro-
otologist; however, no such examination was afforded the 
Veteran prior to the case coming to the Board.  Permanence is 
essentially a medical question, which requires competent 
medical evidence; neither the Board nor the RO may exercise 
its own independent medical judgment on such a question.  See 
Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, the Board finds 
that an examination is required to ascertain the permanence 
of the Veteran's service-connected Meniere's Syndrome.

Accordingly, a remand is warranted for the RO/AMC to schedule 
the Veteran for an appropriate VA examination(s), 
specifically a neuro-otologist examination (as indicated 
above), and an opinion should be obtained from the 
examiner(s).  A fee basis examination may be scheduled, if 
appropriate.  

Prior to obtaining the requested medical opinion, the RO 
should, via VCAA-compliant notice, ensure that the Veteran is 
properly notified of what evidence is needed to support her 
claim of entitlement to permanence of the 100 percent 
disability rating for service-connected Meniere's Syndrome.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO/AMC should furnish the Veteran 
the appropriate release of information 
forms in order to obtain any outstanding 
copies of all private medical records, 
and should obtain any VA records which 
have not been previously submitted 
pertaining to treatment for Meniere's 
Syndrome.

2.  The RO/AMC should furnish to the 
Veteran and her representative a VCAA-
compliant notice letter specifically as 
regards the claim for permanence of the 
100 percent rating for service-connected 
Meniere's Syndrome.  The letter should 
inform the Veteran of the information and 
evidence necessary to substantiate 
entitlement to permanence of total 
disability pursuant to 38 C.F.R. §§ 
3.340(b), 4.15 (2008).

3.  Then, the RO/AMC should schedule the 
Veteran for an appropriate VA examination 
by a neuro-otologist (as discussed 
above), and if necessary, on a fee basis.  
All indicated tests should be 
accomplished, and all clinical findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review prior to entering any 
opinion(s).

The examiner is requested to provide an 
opinion as to whether the Veteran's 
service-connected Meniere's Syndrome is 
reasonably certain to continue throughout 
her lifetime with its current severe 
symptoms, and that the probability of 
permanent improvement under treatment is 
remote.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.  If the examiner states that the 
requested opinion is outside the province 
of his or her expertise, additional 
opinion(s) should be obtained before the 
case is returned to the Board.

4.  Thereafter, the RO/AMC should 
readjudicate the claim for entitlement to 
permanency of the 100 percent disability 
rating for Meniere's Syndrome in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
her representative should be provided 
with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2008 SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




